DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/640,875 filed on 02/21/2020. In response to the Election/Restriction requirement of 11/16/2021, Applicant, on 01/04/2022, elected Group I, claims 1-8, for examination. Claims 1-9 are pending in this application, of which claims 1-8 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

 
3.	Applicant's election without traverse of the restriction dated 11/16/2021 in the reply filed on 01/04/2022 is acknowledged.
 
4.	In response to the restriction requirement, dated 11/16/2021, Applicant elected Group I, claims 1-8. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2022.

Priority

5.	Application 16/640,875, filed 02/21/2020 is a national stage entry of PCT/JP2018/037266, International Filing Date: 10/04/2018 claims foreign priority to 2017-200250, filed 10/16/2017.
Information Disclosure Statement

6.	The information disclosure statements (IDS) filed on 02/21/2020 and 08/05/2021 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a violation position extraction unit that, and a timetable correction unit that in claim 1, and a demand prediction unit that in claim 8.
The limitations of “a violation position extraction unit that,” and “a timetable correction unit that” in claim 1 and “a demand prediction unit that” in claim 8 invoke 112(f).  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the timetable modification device, which implements the units, as being implemented with a hardware configuration that includes a central processing device (Specification, at paragraphs 0041, 0048, 0049, and 0051). Accordingly, the structure corresponding to the units recited in claims 1 and 8 is interpreted as being embodied as a generic computer programmed with software to perform the corresponding functions recited in this claims (Specification at least paragraph [0048]: “The violation position extraction program P01a is a software program that is executed by the CPU 101 to realize processing of extracting a violation position.”; paragraph [0049]: “When the CPU 101 executes the timetable correction program P01b, a timetable correction unit (not illustrated) is constructed in the target timetable modification device 100.”; and paragraph [0051]: “When the CPU 101 executes the demand prediction program P03, a demand prediction unit (not illustrated) is constructed in the target timetable modification device 100.”) describing the elements of a generic computer that may implement the claim functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112



9.	The following is a quotation of 35 U.S.C. 112(b): 


(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


10.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

11.	Claim 1 recites “calculates the degree of congestion of the train”. There is a lack of antecedent basis for the limitation “the degree of congestion” in the claim, which renders this claim indefinite. Appropriate correction is required.

12.	Claims 1/8 recite “the allowed range.” There is a lack of antecedent basis for the limitation “the allowed range” in the claim, which renders this claim indefinite. Appropriate correction is required.

13.	Claim 3 recites “the highest evaluation index.” There is a lack of antecedent basis for the limitation “the highest evaluation index” in the claim, which renders this claim indefinite. Appropriate correction is required.
the case of performing timetable change.” There is a lack of antecedent basis for the limitation “the case of performing timetable change” in the claim, which renders this claim indefinite. Appropriate correction is required.

15.	Claim 7 recites “in the case of changing the timetable.” There is a lack of antecedent basis for the limitation “the case of changing the timetable” in the claim, which renders this claim indefinite. Appropriate correction is required.

16.	Claim 8 recites “the degree of congestion with respect…” There is a lack of antecedent basis for the limitation “the degree of congestion” in the claim, which renders this claim indefinite. Appropriate correction is required.

17.	Claim 8 recites “creates one or more timetable change plans” and  “each of the created timetable change plans.” The phrases “one or more timetable change plans” and “each of the created timetable change plans” render the claim scope ambiguous because the claim shifts from singular to plural “the created timetable change plans” rendering unclear whether the claim requires a single timetable change plan or a plurality of timetable change plans. Furthermore, there is a lack of antecedent basis for the limitation “the created timetable change plans” in the claim, which renders this claim indefinite.  Appropriate correction is required.

28.	Claim 8 recites “the timetable change plan.” There is a lack of antecedent basis for the limitation “the timetable change plan” in the claim, which renders this claim indefinite. Appropriate correction is required.

Claims 2-8 depend from claim 1 and therefore inherit the §112(b) deficiencies of claim 1.

Claim Rejections - 35 USC § 101

19.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

20.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

21.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the device (claims 1-8) is directed to at least one potentially eligible category of subject matter (i.e., machine). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-8 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for managing resources (i.e., managing timetables of  transportation resources); and (2) “Mental Processes” or concepts performed in the human mind such as via limitations reciting the abstract idea are indicated in bold below:
a violation position extraction unit that calculates the degree of congestion of the train on the basis of predicted demand information indicating the movement demand prediction result, and extracts a violation position at which the degree of congestion is out of a predetermined allowed range (The “calculate” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); and 
a timetable correction unit that changes the timetable so as to include a change of the destination of the train so that the degree of congestion of the violation position is within the allowed range or so that the degree of congestion of the violation position approaches the allowed range (This step is organizing human activity for similar reasons as provided for the “calculate” step above, and also encompasses mental processes since the changing may be accomplished by a human judgment or evaluation, such as with pen and paper); 
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity, and Mental Processes abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claim 1 recites the additional elements of “a violation position extraction unit” and “a timetable correction unit”. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements of “a violation position extraction unit” and “a timetable correction unit”. These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at paragraph [0018]: “The central processing .”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-8 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 2-8 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity,” and “Mental Processes,” abstract idea groupings discussed above in the analysis of independent claim 1 along with, at most, other abstract ideas. For example, claims 2-8 recite the following limitations: “determines a timetable change prohibited train that is not set as an operation change target in the timetable change on the basis of at least any one time point of a departure station departure time point that is a time point at which the train is predicted to leave the departure station, and a departure board display time point that is a time point at which the train is predicted to be displayed on a departure board that displays information relating to a train of which a departure time point is approaching, and changes the timetable so as not to change operation of the timetable change prohibited train in the timetable”; “stores a timetable change pattern in which a change method of the timetable is determined in advance, wherein the timetable correction unit calculates an evaluation index relating to a post-change timetable in the case of performing timetable change by using the timetable change pattern stored in the timetable change pattern database, selects a timetable change pattern with the highest evaluation index, and changes the timetable by using the selected timetable change pattern”;  wherein the timetable change pattern includes information of train travel route after timetable change”; wherein the timetable change pattern includes information for specifying a stop station and a pass station of the train after timetable change”; “wherein the timetable change pattern includes information for specifying a previous operation train and a subsequent operation train of the train after timetable change”; “wherein the timetable correction unit adjusts a train departure time point in the post-change timetable so that a train running interval after timetable change becomes equal for every destination in the case of changing the timetable by using the timetable change pattern” and “predicts a future movement demand by using a given timetable, and generates predicted demand information including information of the movement demand, wherein the timetable correction unit creates one or more timetable change plans with respect to the violation position, generates the predicted demand information by using the demand prediction unit with respect to each of the created timetable change plans, calculates an evaluation index relating to the degree of congestion with respect to the timetable change plan on the basis of the predicted demand information, selects a timetable change plan with the best evaluation index, and changes the timetable by using the selected timetable change plan”, which further narrow the abstract idea recited in independent claim 1 by reciting additional details or steps that set forth activities for managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions), and/or Mental Processes. With respect to dependent claims 3 and  8, when evaluated under Step 2A Prong Two and Step 2B, the “timetable change pattern database” in claim 3 and “demand prediction unit that” in claim 8  include additional elements that amount to using a generic computing elements or software to tie the abstract idea to a particular technological environment, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

24.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

25.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

26.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Niinomi et al., Pub. No.: US 2015/0360706 A1, [hereinafter Niinomi], in view of Morariu et al., Pub. No.: US 2006/0074544 A1, [hereinafter Morariu].

As per claim 1, Niinomi teaches a timetable modification device that changes a timetable indicating a train control target in correspondence with a movement demand prediction result indicating a destination of passengers and the number of the passengers in each station at which a train stops for every time period (paragraphs 0012, 0053), comprising: 

a violation position extraction unit that calculates the degree of congestion of the train on the basis of predicted demand information indicating the movement demand prediction result, and extracts a violation position at which the degree of congestion is out of a predetermined allowed range (paragraph 0057, discussing that the congestion information is information from which occurrence of the congestion can be expected in a step before the congestion actually occurs in a station [i.e., determining the congestion based on the expected number of passengers suggests 
calculating the degree of congestion of the train on the basis of predicted demand information indicating the movement demand prediction result]; paragraph 0062, discussing that the congestion information is passenger prior passenger attracting information (for example, the expected number of passengers) for the passenger attracting event sent from the host in advance; paragraph 0148, discussing that the density calculation unit 101 detects a state of the density of the other vehicles 201 and 202 that are in the range of the front region of the vehicle 203; paragraph 0128, discussing that the departure determination unit adjusts a departure time at a stop station of the target vehicle on the basis of the front direction density Df and the rear direction density Dr of the target vehicle. Specifically, when a front and rear direction density difference ΔD exceeds a predetermined density difference threshold value α (α is a value greater than or equal to 0), the departure determination unit suspends transmission of the departure instruction to the target vehicle until conditions that the front and rear direction density difference ΔD is equal to or less than the density difference threshold value α are satisfied, to delay the departure time of the target vehicle [i.e., This shows that a violation position at which the degree of congestion is out of a predetermined allowed range is extracted]; paragraph 0148, discussing that the density calculation unit detects a state of the density of the other vehicles that are in the range of the front 

a timetable correction unit that changes the timetable so as to include a change so that the degree of congestion of the violation position is within the allowed range or so that the degree of congestion of the violation position approaches the allowed range (paragraph 0012, discussing an operation management device is an operation management device that manages an operation of a plurality of vehicles traveling along a track, and includes a vehicle position acquisition unit that acquires positions of the plurality of vehicles present on the track; a spacing adjustment unit that specifies a station that is a reference for increasing density of the presence of the plurality of vehicles on the basis of predetermined congestion information, and sets a waiting time at each station at the rear of the reference station, of the plurality of vehicles that stop at the station at the rear; and a departure determination unit that adjusts a departure time at each station at the rear, of the plurality of vehicles on the basis of the waiting time; paragraph 0118, discussing that the departure determination unit is a functional unit that adjusts a departure time at a stop station of a predetermined target vehicle on the basis of one or both of a “front direction density Df” and a “rear direction density Dr” of the target vehicle ..To adjust a departure time is specifically to adjust a departure time by changing a time to transmit a departure instruction to the target vehicle; paragraph 0128, discussing that the departure determination unit  adjusts a departure time at a stop station of the target vehicle on the basis of the front direction density Df and the rear direction density Dr of the target vehicle; paragraph 0148, discussing that the density calculation unit 101 detects a state of the density of the other vehicles 201 and 202 that are in the range of the front region of the vehicle 203; paragraph 0128, discussing that the departure determination unit adjusts a departure time at a stop station of the target vehicle on the basis of the front direction density Df and the rear direction density Dr of the target vehicle. Specifically, when a front and  ΔD exceeds a predetermined density difference threshold value α (α is a value greater than or equal to 0), the departure determination unit suspends transmission of the departure instruction to the target vehicle until conditions that the front and rear direction density difference ΔD is equal to or less than the density difference threshold value α are satisfied, to delay the departure time of the target vehicle; paragraph 0164).

While Niinomi describes a timetable correction unit that changes the timetable so as to include a change of the departure time, it does not explicitly teach changing the timetable so as to include a change of the destination of the train. However, Morariu in the analogous art of optimizing traffic movement plans teaches this concept. Morariu teaches: 

a timetable correction unit that changes the timetable so as to include a change of the destination of the train (paragraph 0009, discussing that some traffic planners employ the information received from the control system to modify the currently executing movement plan, in order to account for changes in the field that occurred since the time the currently executing movement plan was generated; paragraph 0027, discussing that computer software [i.e., timetable correction unit] generates a plurality of train movement plans, modifies those plans to account for unexpected changes to expected railroad train operations, and selects an optimized train movement plan. This software-based method and system thus re-plans the movements of trains in a dynamic environment, such as a dynamically changing railroad network; paragraph 0091, discussing that the plan monitor 58 continually compares the current state of the railroad against the movement plan that is currently executing, in order to determine if re-planning by the plan generator is necessary. Re-planning may be triggered by, for example, train delays,…, or schedule changes. The plan monitor 58 performs a "gap analysis" to define the planning boundary and to calculate the re-planning score; paragraph 0120, discussing that the planning cycle is followed by updating of train schedules  and updating the internal state with the new traffic 

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic 

As per claim 2, the Niinomi-Morariu combination teaches the timetable modification device according to claim 1. Although not explicitly taught by Niinomi, Morariu in the analogous art of train traffic planning systems teaches: 

wherein the timetable correction unit determines a timetable change prohibited train that is not set as an operation change target in the timetable change on the basis of at least any one time point of a departure station departure time point that is a time point at which the train is predicted to leave the departure station, and a departure board display time point that is a time point at which the train is predicted to be displayed on a departure board that displays information relating to a train of which a departure time point is approaching, and changes the timetable so as not to change operation of the timetable change prohibited train in the timetable (paragraph 

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic planning system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Niinomi with Morariu because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying Niinomi to include Morariu’s features for determining a timetable change prohibited train that is not set as an operation change target in the timetable change on the basis of at least any one time point of a departure station departure time point that is a time point at which the train is predicted to leave the departure station, and a departure board display time point that is a time point at which the train is predicted to be displayed on a departure board that displays information relating to a train of which a departure time point is approaching, and changing the timetable so as not to change operation of the timetable change prohibited train in the timetable, in the manner claimed, would serve the motivation of employing optimization objectives to guide the planning process, in order that the resulting movement plan best satisfies one or more performance criteria (Morariu at paragraph 0014) or in the pursuit of generating multiple solutions and recommending the best solution based on optimization criteria (Morariu at paragraph 0048); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Niinomi-Morariu combination teaches the timetable modification device according to claim 1. Niinomi teaches further comprising: a database (paragraph 0228, discussing a timetable information storage unit; paragraphs 0229, 0258).

Niinomi does not explicitly teach a timetable change pattern database that stores a timetable change pattern in which a change method of the timetable is determined in advance, wherein the timetable correction unit calculates an evaluation index relating to a post-change timetable in the case of performing timetable change by using the timetable change pattern stored in the timetable change pattern database, selects a timetable change pattern with the highest evaluation index, and changes the timetable by using the selected timetable change pattern. However, Morariu in the analogous art of train traffic planning systems teaches these concepts. Morariu teaches: 

a timetable change pattern database that stores a timetable change pattern in which a change method of the timetable is determined in advance (paragraph 0071, discussing that the term re-planning cycle includes, but  is not limited to, a planning cycle triggered when the replanning score reaches a predetermined (e.g., configured) re-planning threshold or when certain special events occur. The re-planning threshold may be set based upon desired responsiveness to changes in the environment. Hence, if the traffic conditions sufficiently change such that the assumptions employed in the plan generation process are obsolete, then the planning cycle may be interrupted and a new planning boundary may be provided; paragraph 0093, discussing that the plan generator 56, plan monitor 58 and plan executive 60 employ a database interface 80, which provides access to a rail infrastructure database 82 that contains representations of the infrastructure layout and control devices of the railroad network...The states of the devices that make up such network may also be maintained in the same database 82. In 

wherein the timetable correction unit calculates an evaluation index relating to a post-change timetable in the case of performing timetable change by using the timetable change pattern stored in the timetable change pattern database, selects a timetable change pattern with the highest evaluation index, and changes the timetable by using the selected timetable change pattern (paragraph 0104, discussing that the generation of solutions (i.e., the traffic movement 

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic planning system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Niinomi with Morariu because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying Niinomi to include Morariu’s features for storing a timetable change pattern in which a change method of the timetable is determined in advance, wherein the timetable correction unit calculates an evaluation index relating to a post-change timetable in the case of performing timetable change by using the timetable change pattern stored in the timetable change pattern database, selects a timetable change pattern with the highest evaluation index, and changes the 

As per claim 4, the Niinomi-Morariu combination teaches the timetable modification device according to claim 3. Although not explicitly taught by Niinomi, Morariu in the analogous art of train traffic planning systems teaches: 

wherein the timetable change pattern includes information of train travel route after timetable change (paragraph 0005, discussing that a transportation infrastructure consists of a plurality of physical pathways for vehicles (e.g., without limitation, trucks; trains) within a particular geographic region. Traffic planning is the process of determining, for a particular transportation infrastructure and over a finite period of time, a plurality of routes that a corresponding plurality of vehicles are to follow , and where those vehicles are planned to be located along their respective routes at specific times; paragraph 0007, discussing that in order to execute movement plans generated by a traffic planner, those movement plans are converted into control commands, which are employed to control the states of field devices, which determine how the vehicles are allowed to move. In the case of trains, the control commands change the aspects of signal lights, which indicate how trains should move forward (e.g., continue at speed; reduce speed; stop), and the positions of switches, which determine the specific tracks the trains will run on. In dark (unsignaled) territory, forward movement of trains is specified in terms of mileposts (i.e., a train is 

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic planning system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Niinomi with Morariu because the references are analogous art because they are both directed to solutions for transportation 

As per claim 5, the Niinomi-Morariu combination teaches the timetable modification device according to claim 3. Although not explicitly taught by Niinomi, Morariu in the analogous art of train traffic planning systems teaches: 

wherein the timetable change pattern includes information for specifying a stop station and a pass station of the train after timetable change (paragraph 0007, discussing that in order to execute movement plans generated by a traffic planner, those movement plans are converted into control commands, which are employed to control the states of field devices, which determine how the vehicles are allowed to move. In the case of trains, the control commands change the aspects of signal lights, which indicate how trains should move forward, and the positions of switches, which determine the specific tracks the trains will run on; paragraph 0018, discussing that the second type of dynamic planning involves modifications to the currently executing movement plan. The modifications are highly localized changes, such as moving a single meet point (i.e., the point where one train must wait for another to pass); paragraph 0027, discussing that computer software generates a plurality of train movement plans, modifies those plans to 

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic 

As per claim 7, the Niinomi-Morariu combination teaches the timetable modification device according to claim 3. Niinomi further teaches wherein the timetable correction unit adjusts a train departure time point in the post-change timetable so that a train running interval after timetable change becomes equal for every destination in the case of changing the timetable by using the timetable change pattern (paragraph 0018, discussing that a vehicle is a vehicle that travels along a track and includes a vehicle position acquisition unit that acquires a position of the own vehicle on the track; a spacing adjustment unit that specifies a station that is a reference for increasing density of the presence of a plurality of vehicles traveling on the track on the basis of predetermined congestion information, and sets a waiting time at each station at the rear of the reference station, of the own vehicle that stops at the station at the rear of the reference station; Df” and a “rear direction density Dr” of the target vehicle. Here, “to adjust a departure time” is specifically to adjust a departure time by changing a time to transmit a departure instruction to the target vehicle; paragraph 0077).

27.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niinomi in view of Morariu, in further view of Tomiyama et al., Pub. No.: US 2013/0318002 A1, [hereinafter Tomiyama].

As per claim 6, the Niinomi-Morariu combination teaches the timetable modification device according to claim 3. Niinomi further teaches specifying a previous operation train and a subsequent operation train of the train after timetable change (paragraph 0151, discussing that FIG. 10A illustrates a state in which two vehicles including the vehicles 201 and 202 travel in the front region of the vehicle 203 and two vehicles including the vehicles 204 and 205 travel in the rear region of the vehicle 203 in the vehicular traffic system 1 [i.e., The vehicles traveling in the front region of vehicle 203 correspond to the previous operation train and the vehicles traveling in the rear region of the vehicle 203 correspond to the subsequent operation train]; paragraph 0156, discussing that the departure determination unit 102 suspends departure of the vehicle 203 in order to prevent the rear region of the vehicle 203 from entering an uncrowded state, and as a result, this time, the front region of the vehicle 203 may enter uncrowded state.).

The Niinomi-Morariu combination does not explicitly teach wherein the timetable change pattern includes information for specifying a previous operation train and a subsequent operation train of the train after timetable change. However, Tomiyama in the analogous art of transportation resource planning teaches this concept. Tomiyama teaches:

wherein the timetable change pattern includes information for specifying a previous operation train and a subsequent operation train of the train after timetable change (paragraph 0109, discussing that one operational pattern is a pattern for specifying a set of trains continuously allocated to one train set. For example, specification that the train 7 is allocated after the train 4 and next, the train 9 is allocated means that the trains 4, 7 and 9 are all allocated to the same train set in the specified order and no other train is allocated between these trains; paragraph 0116, discussing that the operational pattern 83 is detailed information of the operational pattern. Concretely, when the operational pattern is "connection", a train name or train ID for uniquely identifying a target train and the order of target trains are stored. An example where the example in which the operational pattern is "connection" is stored in the history information is shown in a record; paragraph 0128, discussing that a node representing the target train and nodes 

The Niinomi-Morariu combination describes features related to transportation management systems. Tomiyama is directed towards a system ad method for resource management plan for a railroad. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Niinomi-Morariu combination with Tomiyama because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying the Niinomi-Morariu combination to include Tomiyama’s feature for including information for specifying a previous operation train and a subsequent operation train of the train after timetable change, in the manner claimed, would serve the motivation of facilitating the selection of solution (Tomiyama at paragraph 0082); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

28.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niinomi in view of Morariu, in further view of Furuya et al., Pub. No.: US 2015/0286936 A1, [hereinafter Furuya].

As per claim 8, the Niinomi-Morariu teaches the timetable modification device according to claim 1. Niinomi further teaches further comprising: a demand prediction unit that predicts a future movement demand by using a given timetable, and generates predicted demand information including information of the movement demand (paragraph 0053, discussing that the Hm is a station at which the congestion is predicted; paragraph 0099, discussing that a station estimated to be congested and a time at which congestion is estimated are included in this congestion information; paragraph 0064), 

wherein the timetable correction unit creates one or more timetable change plans with respect to the violation position, generates the predicted demand information by using the demand prediction unit with respect to each of the created timetable change plans (paragraph 0053, discussing that in the case of a normal vehicular traffic system, the timetable is determined so that a supply and demand balance is optimized, on the basis of the number of users (the number of passengers) and a possible riding amount of each vehicle. In general, when there are two timetables including a weekday timetable and a holiday timetable, any problems are not caused in provision of a daily transportation service. However, for example, if a special event such as a concert or an exhibition is held at any event site, an increase in the number of passengers only at that day may be specifically expected. In such a case, the operation based on a daily Df and the rear direction density Dr of the target vehicle [i.e., adjusting a departure time at a stop station suggests creating one or more timetable change plans]. Specifically, when a front and rear direction density difference ΔD exceeds a predetermined density difference threshold value α (α is a value greater than or equal to 0), the departure determination unit suspends transmission of the departure instruction to the target vehicle until conditions that the front and rear direction density difference ΔD is equal to or less than the density difference threshold value α are satisfied, to delay the departure time of the target vehicle).

Niinomi does not explicitly teach calculates an evaluation index relating to the degree of congestion with respect to the timetable change plan on the basis of the predicted demand information, selects a timetable change plan with the best evaluation index, and changes the timetable by using the selected timetable change plan.  Morariu in the analogous art of train traffic planning systems teaches:

calculates an evaluation index, selects a timetable change plan with the best evaluation index, and changes the timetable by using the selected timetable change plan (paragraph 0104, 

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic planning system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Niinomi with Morariu because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying Niinomi to include Morariu’s features for calculating an evaluation index, selecting a timetable change plan with the best evaluation index, and changing the timetable by using the selected timetable change plan, in the manner claimed, would serve the motivation of employing optimization objectives to guide the planning process, in order that the resulting movement plan best satisfies one or more performance criteria (Morariu at paragraph 0014) or in the pursuit of 

While the Niinomi-Morariu combination teaches calculates an evaluation index, it does not explicitly teaches that the evaluating index relates to the degree of congestion with respect to the timetable change plan on the basis of the predicted demand information. However, Furuya in the analogous art of transportation analysis systems teaches this concept. Furuya teaches:

calculates an evaluation index relating to the degree of congestion with respect to the timetable change plan on the basis of the predicted demand information (paragraph 0061, discussing a timetable expressly showing information on the resultant crowdedness rate...Regarding the displaying of the crowdedness rate estimation result, line thickness may as well be used or differentiation may be achieved with the line type. It is also possible to display the predictable crowdedness rate in text near the lines of the timetable. The use of such a screen would make possible visual recognition of what line section has a higher crowdedness rate, enabling various discoveries to be made regarding the place and time bracket where the density of users is high in managing operation or drafting an operation plan. Or the whole screen may conceivably be manipulated by using an input interface…; paragraph 0074, discussing that the predictable crowdedness rate is a statistically derived predictable value of a likely future change from the crowdedness rate of multiple past days figured out by using extraction of single line use and a crowdedness rate estimating technique on the basis of a large quantity of historical data on IC passenger tickets; paragraph 0094, discussing that by figuring out the average crowdedness rate of the trains displayed and giving display as an overall indicator, it is made possible to 

The Niinomi-Morariu combination describes features related to transportation management systems. Furuya is directed towards a transportation analysis system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Niinomi-Morariu combination with Furuya because the references are analogous art because they are both directed to solutions for transportation .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Kumar et al., Pub. No.: US 2016/0009304 A1 – describes delaying the dispatch of trains from a yard or rerouting trains in order to relieve congestion on the main line.
B.	Rieppi, Pub. No.: US 2014/0236957 A1 – describes a system and method for rail terminal capacity management.
C.	Böhm, Pub. No.: US 2017/0200082 A1 – describes optimizing a trip plan. Further discusses that if traditionally congested areas are known, the plan is developed with an option to have more flexibility around these traditionally congested regions.
D.	Sengupta et al., Pub. No.: US 2018/0082586 A1 – describes that predicted crowdedness and predicted arrival time instant of the vehicle at the one or more subsequent stations are transmitted to a service provider of the vehicle and/or a plurality of passengers, which enables them to take one or more informed decisions.

F.	Takeda, Pub. No.: WO 2015/063823 A1 – describes that congestion can be alleviated by adding additional trains to other companies that have alternative routes. As a result, it is possible to form an appropriate timetable corresponding to future demand fluctuations and to improve convenience for passengers.
G.	Sun, Yuxing, Biao Leng, and Wei Guan. "A novel wavelet-SVM short-time passenger flow prediction in Beijing subway system." Neurocomputing 166 (2015): 109-121 – describes passenger flow forecasting technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683